John A. Fogleman, Justice, concurring. I concur because I do not think the chancellor’s finding of fact that the premium refunds were actually applied on the indebtedness is clearly against the preponderance of the evidence. I do not think the mere fact that a mechanical credit to the last maturing installment was made would prevent the credit from being held in suspense. But when the contract terms and the actions of the parties are considered, I could not say that the chancellor’s finding was against the preponderance of the evidence.